Case 2:19-cv-00070-JRG-RSP Document 288 Filed 07/02/20 Page 1 of 6 PageID #: 14989



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

    GREE, INC.,                                     §
                                                    §
                     Plaintiff,                     §
                                                    §
    v.                                              §         Case No. 2:19-cv-00070-JRG-RSP
                                                    §
    SUPERCELL OY,                                   §
                                                    §
                    Defendant.                      §

                                      MEMORANDUM ORDER

          Before the Court is the Motion for Leave to Amend P.R. 3-3 Invalidity Contentions

   (“Motion”), filed by Defendant Supercell Oy (“Supercell”). Dkt. No. 142. Supercell seeks leave

   to amend its invalidity contentions to add a prior art reference discovered during a search occurring

   near the end of fact discovery. After consideration, the Court DENIES Supercell’s Motion.

          I.      BACKGROUND

          Plaintiff GREE, Inc. (“GREE”) and Supercell have been engaged in a series of litigations

   in this Court for over a year. As part of this series, GREE asserted U.S. Patent Nos. 9,604,137

   (“the ’137 patent”) and 9,956,481 (“the ’481 patent”) against Supercell. In compliance with Patent

   Rule 3-3, Supercell served GREE its infringement contentions on September 19, 2019. Dkt. No.

   77; see also Dkt. No. 62. Supercell now seeks to amend those infringement contentions pursuant

   to Patent Rule 3-6. That rule allows an amendment to “be made only by order of the Court, which

   shall be entered only upon a showing of good cause.” P.R. 3-6(b). Supercell argues good cause

   exists since GREE’s interpretation of two claim terms during its claim construction briefing

   unexpectedly caused Supercell to reevaluate its invalidity theories.

          On December 10, 2019, the parties submitted a joint claim construction and prehearing

   statement. In that statement, GREE stated that the two terms relevant to this motion—“player
Case 2:19-cv-00070-JRG-RSP Document 288 Filed 07/02/20 Page 2 of 6 PageID #: 14990



   character” and “game content”—should be given their plain and ordinary meaning. That same day,

   GREE served Supercell its expert declaration on claim construction. A few months later, on

   February 25, 2020, GREE filed its opening claim construction brief, followed by Supercell’s

   response on March 10, and GREE’s reply on March 17. After holding a claim construction hearing

   on April 14, the Court issued a claim construction opinion and order.

          Meanwhile, Supercell contends it was surprised by the positions taken by GREE in its

   claim construction briefing, and decided to conduct a further prior art search. During the search,

   Supercell identified, purportedly for the first time, the game Baten Kaitos Origins for Nintendo

   GameCube as potentially relevant prior art to the ’137 patent and the ’481 patent. Supercell

   disclosed this reference to GREE on April 2 and filed the current motion on April 15.

          The deadline to serve expert reports and complete fact discovery was then set on May 1,

   just two weeks after this motion was filed. Dkt. No. 164. The deadline to complete expert discovery

   was June 5. The deadline to file dispositive motions and motions to strike expert testimony was

   June 8. The pretrial conference is scheduled for July 20 with trial on August 3.

          II.     LEGAL STANDARD

          The Local Patent Rules for the Eastern District of Texas deem a party’s “Invalidity

   Contentions” as that party’s final contentions with few exceptions. P.R. 3-6(a). The most relevant

   exception is that amendment to a party’s invalidity contentions “may be made only by order of the

   Court, which shall be entered only upon a showing of good cause.” P.R. 3-6(b).

          “[A] prerequisite to good cause is a showing of diligence.” Mortg. Grader, Inc. v. First

   Choice Loan Servs. Inc., 811 F.3d 1314, 1321 (Fed. Cir. 2016) (citing O2 Micro Int’l Ltd. v.

   Monolithic Power Sys., Inc., 467 F.3d 1355, 1366 (Fed. Cir. 2006)). “The party seeking to amend

   its contentions bears the burden of proving it acted with diligence.” Id. (citation omitted).



                                                   2
Case 2:19-cv-00070-JRG-RSP Document 288 Filed 07/02/20 Page 3 of 6 PageID #: 14991



   Generally, the critical issue is not what the party did after they discovered the prior art; rather, the

   critical issue is whether or not the party seeking to amend exercised diligence in discovering the

   prior art. Invensys Sys, Inc. v. Emerson Elec. Co., No. 6:12-CV-799, 2014 WL 12598865, at *3

   (E.D. Tex. Dec. 3, 2014) (citing Symantec Corp. v. Acronis Corp., No. 11-5310 EMC (JSC), 2013

   WL 5368053, at *5 (N.D. Cal. Sept. 25, 2013)).

          Courts in this District routinely consider four factors to determine whether good cause has

   been shown: “(1) the explanation for the party’s failure to meet the deadline, (2) the importance of

   what the Court is excluding, (3) the potential prejudice if the Court allows that thing that would be

   excluded, and (4) the availability of a continuance to cure such prejudice.” Keranos, LLC v. Silicon

   Storage Tech., Inc., 797 F.3d 1025, 1035 (Fed. Cir. 2015); S&W Enters., L.L.C. v. SouthTrust Bank

   of Ala., NA, 315 F.3d 533, 536 (5th Cir. 2003).

          III.    ANALYSIS

          Supercell has the burden of proving good cause exists through a showing that it was

   diligent. After considering the relevant factors, Supercell has failed to meet its burden.

                  a. Explanation

          The first factor is Supercell’s explanation for its failure to meet the deadline. Supercell

   served its infringement contentions on September 19, 2019, but it filed this motion on April 15,

   2020, over six months later. It attempts to explain this time difference away by arguing GREE did

   not disclose its true claim construction position for both disputed terms until GREE’s reply claim

   construction brief, which was filed on March 17, 2020. Supercell explained that up until then,

   GREE took the position that the relevant terms should be construed with their plain and ordinary

   meaning without providing any explanation of what that meant. Due to this, Supercell contends

   that it misunderstood GREE’s position as it relates to the disputed terms. Only after the claim



                                                      3
Case 2:19-cv-00070-JRG-RSP Document 288 Filed 07/02/20 Page 4 of 6 PageID #: 14992



   construction briefing was complete did Supercell claim to finally understand GREE’s position. At

   that point, it realized its invalidity contentions were lacking. Thereafter, Supercell argues it was

   actually quite diligent since it conducted a prior art search, identified the Baten Kaitos Origins

   reference, charted the reference, disclosed it to GREE, and filed the present motion—all within a

   month of learning of GREE’s “new and surprising” construction. Dkt. No. 142 at 4.

          GREE provides two reasons why it believes Supercell’s arguments are meritless. First, it

   argues Supercell had no reason not to understand GREE’s positions as to the disputed terms.

   Second, it argues that Supercell did not adequately explain why it did not identify this new

   reference previously.

          GREE’s first argument is that the text of the claims themselves as well as Supercell’s own

   construction clearly correspond with GREE’s allegedly surprising construction. Further, GREE

   argues it explicitly made Supercell aware of its position by at least December 10, 2019, when it

   served its expert declaration, which contained an explanation of GREE’s positions. See Dkt. No.

   159-1 at 3. Therefore, GREE argues that its position on the disputed terms were crystallized by at

   least December 10 such that Supercell cannot reasonably claim to have misunderstood GREE’s

   position afterwards.     GREE further contends that Supercell’s counsel demonstrated an

   understanding of this construction when GREE’s expert was deposed on December 17.

          As for the second argument, GREE explains that Baten Kaitos Origins was released in

   2006 on a popular gaming platform and is still listed on numerous websites. Further, Supercell

   relied on similar card-based battle video games as prior art references. Taken together, GREE

   argues that Supercell had ample opportunity and ability to find this prior art reference long ago.

   According to GREE, the fact that Supercell did not conduct the prior art search and disclose its

   finding until months later evidences Supercell’s lack of diligence in discovering the prior art.



                                                    4
Case 2:19-cv-00070-JRG-RSP Document 288 Filed 07/02/20 Page 5 of 6 PageID #: 14993



          The Court finds Supercell’s explanation lacking in three major ways. First, Supercell does

   not adequately explain why it did not understand GREE’s claim construction positions until the

   conclusion of the claim construction briefing despite GREE’s previous disclosures, such as its

   expert declaration. Second, Supercell does not adequately explain why its misunderstanding of

   GREE’s claim construction positions stopped it from previously identifying Baten Kaitos Origins

   as potentially relevant prior art. Finally, Supercell does not adequately explain why GREE’s

   proposed construction would cause Supercell to need to change its invalidity position and require

   new prior art. Therefore, Supercell’s explanation is insufficient and, thus, weighs against allowing

   the invalidity contentions amendment.

                  b. Importance

          The second factor is the importance of Supercell’s amendment. Supercell argues that the

   reference is highly relevant as it “anticipates and/or renders obvious all claims of the patents.” Dkt.

   No. 142 at 7. GREE responds that Supercell does not explain why this reference, as opposed to the

   other references already identified by Supercell, is somehow critical to this particular issue.

          Supercell’s reply attempts to explain the unique importance of this reference without

   reducing the necessity of the other references. While this may be smart on a global level, it dooms

   Supercell’s argument of importance as Supercell fails to meaningfully distinguish this reference

   from Supercell’s timely prior art references. Since Supercell does not show why this particular

   reference is uniquely important, this factor weighs against allowing the amendment.

                  c. Potential Prejudice

          The third factor is the potential prejudice if Supercell’s amendment is allowed. Supercell

   argues that this proposed amendment would not cause any prejudice to GREE since the amended




                                                     5
Case 2:19-cv-00070-JRG-RSP Document 288 Filed 07/02/20 Page 6 of 6 PageID #: 14994



   invalidity contentions were served prior to the Markman hearing and before expert disclosures and

   discovery, giving GREE sufficient time to address the contentions.

          GREE responds that Supercell should have known about GREE’s claim construction

   position by at least December 11, 2019 yet failed to do anything for months, preventing GREE

   from taking this reference into account. It points to the fact that by the time the briefing on this

   motion was complete, claim construction proceedings and fact discovery were already closed with

   the expert discovery deadline soon after. Finally, it argues that it relied on Supercell’s original

   invalidity contentions in developing its theories and a change at this stage of the case would be

   unfairly prejudicial to it. See Dkt. No. 159 at 8–9 (collecting cases).

          At this point, expert discovery has closed and the parties are preparing for trial next month.

   The Court finds that at this late stage, GREE would suffer clear prejudice. Therefore, this factor
   .
   weighs against allowing the amendment.

                  d. Availability of a Continuance

          The fourth and final factor is the availability of a continuance to cure such prejudice.

   Supercell does not discuss this factor. As Supercell has the burden, its failure to address this factor

   weighs against it.

          IV.     CONCLUSION

          In sum, none of the factors weigh in favor of Supercell. Therefore, Supercell has not shown

   that good cause exists to allow its amendment. Accordingly, the Court denies Supercell’s Motion.
           SIGNED this 3rd day of January, 2012.
           SIGNED this 2nd day of July, 2020.




                                                          ____________________________________
                                                          ROY S. PAYNE
                                                          UNITED STATES MAGISTRATE JUDGE


                                                     6
